Per Curiam.

E. C. 3501.38(E) prescribes the form for the affidavit of a circulator on petitions presented to a public officer for the purpose of holding an election on any issue. The statute requires that the circulator must state that he witnessed the affixing of every signature, that all signers were to the best of his knowledge and belief qualified to sign, and that every signature is to the best of his knowledge and belief the signature of the person whose signature it purports to be.
*36The affidavits of the circulators on the petitions -filed September 2, 1976, fail to state that to the best of circu-lator’s knowledge and belief all signers were qualified to sign.
. This court has consistently demanded that the requirements for circulator’s affidavits be strictly complied with. See State, ex rel. Barton, v. Bd. of Elections (1975), 44 Ohio St. 2d 33.
Accordingly, respondents’ motion for summary judgment is allowed.

Cause dismissed.

O’Neill, C. J., Corrigan, Stern, Celebrezze, W. Brown, and P. Brown, JJ., concur.
Herbert, J., concurs in the judgment.